Petition dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Muhammad Usman Ali, a native and citizen of Pakistan, petitions for review of an order of the Board of Immigration Appeals (Board) summarily dismissing his appeal from the Immigration Judge’s decision denying relief from removal. We have reviewed the administrative record and Ali’s claims and find that he has failed to exhaust administrative remedies. See 8 U.S.C. § 1252(d)(1) (2006). We accordingly dismiss the petition for review for the reasons stated by the Board. See In re: Ali (B.I.A. June 29, 2009). We deny his request for a stay and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DISMISSED.